      Case 3:20-cv-00388-DPM Document 11 Filed 02/05/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

CLIFFORD PIPES, III
ADC #144242                                                PLAINTIFF

v.                    No. 3:20-cv-388-DPM-JJV

KEVIN MOLDER,
Sheriff, Poinsett County                                 DEFENDANT

                            JUDGMENT
     Pipes' s amended complaint is dismissed without prejudice.



                                                    I'
                                 D.P. Marshall Jr.
                                 United States District Judge
